ON rehearing. BattrE, J. Appellee files a motion for a rehearing in this case in which he says: “If the judgment of this court remains as it is, the appellee will be deprived of all of his improvements and machinery, worth from $3,000 to $4,000.” The right to the improvements on the land in controversy was not expressly determined by the judgment of this court. The only question decided was, “Was the right to use the one and a half acres appendant or appurtenant to land, or was it personal?” The case will go back to the circuit court for a new trial. Appellee can present his right to improvements and to remove the same to that court for consideration and adjustment. The motion is denied.